DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 7 have been examined and are pending.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure. A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. The abstract is objected to as it is 153 words which is greater than the maximum length of 150 words. Correction is required.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: ‘post reception unit’, ‘joining request reception unit’, ‘joining mode acquisition unit’, and ‘content reproduction unit’ in claim 1 and ‘thread generation unit’ in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Processor 1500 , ¶129) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 7 recites the limitations ‘a step of receiving and storing’, ‘a step of outputting’, ‘a step of receiving a joining request’, and ‘a step of acquiring’ and this invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of and there is no disclosure of any particular structure, either explicitly or inherently, to perform the claimed limitations of ‘a step of’. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may: (a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; (b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: (a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or (b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0173430 to Clavel et al. (hereinafter Clavel) and in further view of US Patent Application Publication No. 2015/0015479 to Cho et al. (hereinafter Cho).

Regarding Claim 1, Clavel discloses (¶28) a chat group that includes the sharing of audio streams which further comprises:
	an information sharing system comprising (Clavel discloses audio and video sharing system ¶79 with one or more servers 20 connected with user device 10 such as a smartphone sharing content ¶25) 
	a post reception unit configured to receive and store a post (Clavel discloses server 20 includes a CPU and storage ¶21 capturing and storing the audio and the video content of the chat room, ¶79) from a user configuring a user group (Clavel discloses configuring one or more chat groups (¶23) with a plurality of participants (¶35) in one or more chat rooms 30) 
	a content reproduction unit configured to output content of the received post to a terminal device of the user of the user group (Clavel discloses the server 20 is configured to send the audio and video to the devices of the other users participating in the chat group (receiving devices), ¶21) 
	a joining request reception unit configured to receive a joining request (Clavel discloses the server 20 is configured to receive the requests 16 from the user device ¶54 that identifies the chat groups for group audio streams) regarding synchronous output of the content, from the user of the user group (Clavel discloses synchronizing the audio and video streams between the participants belonging to the chat group, ¶66-¶67) 
	wherein the content reproduction unit makes, based on a reproduction operation regarding the content in the terminal device of any of the users from whom the joining request is received, the terminal devices of all the users from whom the joining request is received synchronously output the content which is an object of the reproduction operation (Clavel discloses the server can additionally synchronize latencies between the originating and receiving devices, and can dynamically adjust for delays such that the originating device and receiving device receive and/or play the audio streams at substantially the same time, ¶85).
	Clavel does not explicitly disclose a joining mode acquisition unit configured to acquire specifying of a joining mode which is an operation mode of the terminal device in the synchronous output, from the user, the joining mode acquisition unit establishes communication between the terminal device of the user and equipment of a vehicle when the specifying of a driver mode meaning joining the synchronous output as a driver user who is a driver of the vehicle is acquired as the joining mode, and outputs the content from the terminal device of the user to the equipment of the vehicle. However, in an analogous art, Cho teaches:
	a joining mode acquisition unit configured to acquire specifying of a joining mode which is an operation mode of the terminal device (Cho illustrates configuration of an in-vehicle video display apparatus connected to a mobile terminal, and the video sharing mode (i.e. joining mode) of Fig. 16 is permitted by the driver using the gaze direction of eyes, using pre-set voice commands or gesture input or key input, ¶284 and ¶297-¶303) in the synchronous output, from the user (Cho illustrates ¶303 the controller 180 provide a synchronous media and content output from the mobile terminal of the fellow passenger within the vehicle to the first video display apparatus for the driver (Fig. 16)
	 the joining mode acquisition unit establishes communication between the terminal device of the user and equipment of a vehicle (Cho illustrates (Fig. 16, ¶303) the communication between the passenger mobile device and the first video display apparatus of the vehicle) when the specifying of a driver mode meaning joining the synchronous output as a driver user who is a driver of the vehicle is acquired as the joining mode (Cho illustrates (Fig. 16:S906) driver accepts joining the synchronous video output stream from the passenger smartphone on the first video display apparatus i.e. in-vehicle video display apparatus 200) and outputs the content from the terminal device of the user to the equipment of the vehicle (Cho illustrates (Fig. 17A) that media content from smartphone 100 of the user is shared and projected on the driver display i.e. the in-vehicle video display apparatus 200).
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an information sharing system comprising, a post reception unit configured to receive and store a post from a user configuring a user group, a content reproduction unit configured to output content of the received post to a terminal device of the user of the user group, a joining request reception unit configured to receive a joining request, regarding synchronous output of the content, from the user of the user group, wherein the content reproduction unit makes, based on a reproduction operation regarding the content in the terminal device of any of the users from whom the joining request is received, the terminal devices of all the users from whom the joining request is received synchronously output the content which is an object of the reproduction operation, as disclosed by Clavel, and a joining mode acquisition unit configured to acquire specifying of a joining mode which is an operation mode of the terminal device in the synchronous output, from the user, the joining mode acquisition unit establishes communication between the terminal device of the user and equipment of a vehicle when the specifying of a driver mode meaning joining the synchronous output as a driver user who is a driver of the vehicle is acquired as the joining mode, and outputs the content from the terminal device of the user to the equipment of the vehicle, as taught by Cho, for the purpose of configuring a UI based on the context of what a user is doing (¶1).

Regarding Claim 4, the combination of Clavel and Cho discloses all the elements with respect to claim 1. Further, they discloses:
	wherein the terminal device of the user whose joining request is not received by the joining request reception unit performs the reproduction operation of the content included in the post independent of the terminal devices of the other users; Cho discloses (¶263) that video sharing is set to be performed as a default when the `connected car` state begins, to ensure safe driving. Namely, it may be implemented such that, as soon as connected, the video sharing function is executed and a notification message is displayed on the user terminal 100 indicating that the video sharing mode has entered.
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 5, the combination of Clavel and Cho discloses all the elements with respect to claim 1. Further, they discloses:
	wherein the content includes music, moving images, maps or photographs; Cho discloses the content may include data, phonebook, messages, still images, video that are input or output (¶121) and in the connected car mode, with driver’s approval, the content (e.g. map application, Fig. 17A) is displayed from the user device 100 to an in-vehicle video display apparatus 200.
The motivation to combine the references is similar to the reasons in Claim 1.



Regarding Claim 6, the combination of Clavel and Cho discloses all the elements with respect to claim 1. Further, they discloses:
	a thread generation unit configured to generate a thread which is a virtual storage space to preserve posts from users belonging to the user group by an instruction from the user (Clavel discloses server 20 includes a CPU and storage ¶21 capturing and storing the audio and the video content of the chat room, ¶79) 
	wherein the user group is a group of joined users configured by a generation user who has instructed generation of the thread and invited users invited to perform posting by the generation user (Clavel discloses the chat groups are formed based on user interests, user profiles and historical relationship records and user participation ¶34 and the groups displays shared media that are of a similar topic, ¶47.)
The motivation to combine the references is similar to the reasons in Claim 1.

Regarding Claim 7, Clavel discloses (¶28) a chat group that includes the sharing of audio streams which further comprises:
	information sharing method comprising (Clavel discloses audio and video sharing system ¶79 with one or more servers 20 connected with user device 10 such as a smartphone sharing content ¶25) 
	a step of receiving and storing a post (Clavel discloses server 20 includes a CPU and storage ¶21 capturing and storing the audio and the video content of the chat room, ¶79) from a user configuring a user group (Clavel discloses configuring one or more chat groups (¶23) with a plurality of participants (¶35) in one or more chat rooms 30) 
	a step of outputting content of the received post to a terminal device of a user of the user group (Clavel discloses the server 20 is configured to send the audio and video to the devices of the other users participating in the chat group (receiving devices), ¶21) 
	a step of receiving a joining request regarding synchronous output of the content, from the user of the user group (Clavel discloses the server 20 is configured to receive the requests 16 from the user device ¶54 that identifies the chat groups for group audio streams) 
	a step of acquiring specifying of a joining mode which is an operation mode of the terminal device in the synchronous output, from the user (Clavel discloses synchronizing the audio and video streams between the participants belonging to the chat group, ¶66-¶67) 
	wherein the terminal devices of all the users from whom the joining request is received are made to, based on a reproduction operation regarding the content in the terminal device of any of the users from whom the joining request is received, synchronously output the content which is an object of the reproduction operation, in the outputting step (Clavel discloses the server can additionally synchronize latencies between the originating and receiving devices, and can dynamically adjust for delays such that the originating device and receiving device receive and/or playing in synchronization (i.e., reproducing) the audio streams at substantially the same time, ¶85).
	Clavel does not explicitly disclose a joining mode acquisition unit configured to acquire specifying of a joining mode which is an operation mode of the terminal device in the synchronous output, from the user, the joining mode acquisition unit establishes communication between the terminal device of the user and equipment of a vehicle when the specifying of a driver mode meaning joining the synchronous output as a driver user who is a driver of the vehicle is acquired as the joining mode, and outputs the content from the terminal device of the user to the equipment of the vehicle. However, in an analogous art, Cho teaches:
	communication between the terminal device of the user and equipment of a vehicle is established and the content is outputted from the terminal device of the user to the equipment of the vehicle when the specifying of a driver mode meaning joining the synchronous output as a driver user who is a driver of the vehicle is acquired as the joining mode, in the acquiring step; Cho illustrates configuration of an in-vehicle video display apparatus connected to a mobile terminal, and the video sharing mode (i.e. joining mode) of Fig. 16 is allowed for the driver using the gaze direction of eyes, using pre-set voice commands or gesture input or key input, ¶284 and ¶297-¶303). Cho illustrates ¶303 the controller 180 provide a synchronous media and content output from the mobile terminal within the vehicle to the first video display apparatus for the driver (Fig. 16). Cho illustrates (Fig. 16, ¶303) the communication between the mobile device and the first video display apparatus of the vehicle and illustrates (Fig. 16:S906) that driver permits joining the synchronous video output stream from the smartphone on to the in-vehicle video display apparatus 200. Cho illustrates (Fig. 17A) that media content from smartphone 100 of the user is shared and projected on the in-vehicle first video display apparatus.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an information sharing method comprising: a step of receiving and storing a post from a user configuring a user group; a step of outputting content of the received post to a terminal device of a user of the user group; a step of receiving a joining request regarding synchronous output of the content, from the user of the user group; and a step of acquiring specifying of a joining mode which is an operation mode of the terminal device in the synchronous output, from the user, wherein the terminal devices of all the users from whom the joining request is received are made to, based on a reproduction operation regarding the content in the terminal device of any of the users from whom the joining request is received, synchronously output the content which is an object of the reproduction operation, in the outputting step, as disclosed by Clavel, and communication between the terminal device of the user and equipment of a vehicle is established and the content is outputted from the terminal device of the user to the equipment of the vehicle when the specifying of a driver mode meaning joining the synchronous output as a driver user who is a driver of the vehicle is acquired as the joining mode, in the acquiring step, as taught by Cho, for the purpose of configuring a UI based on the context of what a user is doing (¶1).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0173430 to Clavel in view of US Patent Application Publication No. 2015/0015479 to Cho and in further view of US Patent Application Publication No. 2013/0030644 to Kemmerer.

Regarding Claim 2, the combination of Clavel and Cho discloses all the elements with respect to claim 1. Clavel and Cho do not explicitly disclose wherein the joining mode acquisition unit makes the terminal device acquire input from a steering switch provided on a steering wheel of the vehicle as the reproduction operation regarding the content, when the specifying of the driver mode is acquired. However, in an analogous art, Kemmerer teaches:
wherein the joining mode acquisition unit makes the terminal device acquire input from a steering switch provided on a steering wheel of the vehicle as the reproduction operation regarding the content, when the specifying of the driver mode is acquired (Kemmerer discloses a portable terminal device i.e. audio/video player 60 connected with the audio/video device 30 of a vehicle through an interface link 50 and controlled with use of the steering wheel input control key assembly 22.)
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine an information sharing system, as disclosed by Clavel in view of Cho, wherein the joining mode acquisition unit makes the terminal device acquire input from a steering switch provided on a steering wheel of the vehicle as the reproduction operation regarding the content, when the specifying of the driver mode is acquired, as taught by Kemmerer, for the purpose of implementing method and apparatus for controlling audio/video devices via control keys on a steering wheel of a vehicle (¶1).



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2014/0173430 to Clavel in view of US Patent Application Publication No. 2015/0015479 to Cho and in further view of US Patent Application Publication No. 2014/0359456 to Thiele et al. (hereinafter Thiele).

Regarding Claim 3, the combination of Clavel and Cho discloses all the elements with respect to claim 1. Further, they discloses:
	wherein the joining mode acquisition unit inhibits output of the content from the terminal device of the user; Cho discloses (¶291-¶296) that in the connected car state the fellow passenger of the vehicle has no access to vehicle head unit 200 disposed in the driver’s seat, and requires the permission of the driver to output the content from the terminal device to the vehicle head unit (Figs. 15D, 15E).
	Clavel and Cho do not explicitly disclose when the specifying of a passenger mode meaning joining the synchronous output as a passenger user who is a passenger of the vehicle is acquired as the joining mode. However, in an analogous art, Thiele teaches:	
	when the specifying of a passenger mode meaning joining the synchronous output as a passenger user who is a passenger of the vehicle is acquired as the joining mode; Thiele (Fig. 23) teaches the joining mode of the smartphone by specifying as a passenger or as the driver of the vehicle.
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the joining mode acquisition unit inhibits output of the content from the terminal device of the user, as disclosed by Clavel in view of Cho, when the specifying of a passenger mode meaning joining the synchronous output as a passenger user who is a passenger of the vehicle is acquired as the joining mode, as taught by Thiele, for the purpose of implementing and configuring a UI based on the context of what a user is doing (¶1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451